Citation Nr: 1004388	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for service 
connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded an April 2008 
videoconference hearing before the undersigned Veterans Law 
Judge.  The Board remanded this claim in December 2008 for 
additional development.  Although the necessary development 
has been completed, additional actions are necessary before 
the Board may review the appeal on the merits.  

The Board notes that the Veteran's attorney responded to the 
November 2009 supplemental statement of the case by a letter 
dated December 3, 2009.  The Board also notes that the 
Veteran and attorney were notified of the transfer of the 
appeal to the Board, and of the receipt of the appeal by the 
Board, by letters dated December 8, 2009 and December 15, 
2009, respectively.  The record contains a letter from the 
attorney to the Board, dated December 8, 2009 and received 
on December 18, 2009, in which the attorney notified the 
Board of an intent to submit additional evidence and 
requested "the full 90 days" from the date of notice of 
transfer of the appeal to the Board within which to submit 
additional evidence and/or argument.  The Board notes that 
38 C.F.R. § 20.1304(a) provides 90 days from the date of 
notification that the appellate record has been transferred 
to the Board or until the date the appellate decision is 
promulgated, whichever comes first, within which to submit 
additional evidence.  As the appeal must be remanded for 
additional action, the Veteran will have an opportunity to 
submit additional evidence and/or argument before the Board 
issues an appellate decision.  Consequently, the Veteran is 
not prejudiced by the issuance of this remand document 
within 90 days of notice of transfer of the appeal to the 
Board, that is, within the time that the Veteran's attorney 
had requested to submit additional evidence and/or argument.

The appeal is REMANDED to the RO.  VA will notify the 
Veteran if further action is required.


REMAND

The appeal is remanded to adjudicate a claim for total 
disability rating based upon individual unemployablility 
(TDIU) and to afford the Veteran adequate notice of the 
information and evidence necessary to substantiate his claim 
for a rating in excess of 50 percent for PTSD.  

In a December 2009 letter, the Veteran's representative 
contended that his service connected PTSD renders him 
unemployable and that a TDIU is appropriate.  The Court of 
Appeals for Veterans Claims (Court)  in the recent case of 
Rice v. Shinseki, held that a claim for a TDIU, whether 
expressly raised by the Veteran or implied by the evidence, 
during the course of an appeal of the initial rating 
assigned, "is part and parcel of the determination of the 
initial rating for that disability."  See Rice v. Shinseki,  
22 Vet. App. 447 (2009).  Thus, the issue of entitlement to 
a TDIU is presented as part of the claim on appeal.  See id.  
The RO has not addressed the issue of entitlement to TDIU.  
Accordingly, the matter must be remanded for all appropriate 
notice, development, and adjudication.

The Board also notes that the record does not show that the 
Veteran was provided notice pursuant to 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) following his June 2006 claim for 
increase, in which he asserted that his PTSD had become 
worse.  The notice should include information about how VA 
determines disability ratings and effective dates in 
compliance with Dingess/Hartmann v. Nicholson, 19 Vet. App. 
473 (2006).  This will also give the Veteran an opportunity 
to receive notice pursuant to 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(b) concerning a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information 
and evidence necessary to substantiate a 
claim for a higher disability evaluation 
and a claim for TDIU pursuant to 
38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b), Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006) and Hart v. 
Mansfield, 21 Vet. App.505 (2007).

2.  Review the claims file to ensure that 
all of the requested notification has been 
completed.  After complying with the 
notification instructions and completing 
any additional development deemed 
necessary, the RO should review the 
record, to include all additional evidence 
since the November 2009 Supplemental 
Statement of the Case, and readjudicate 
the claim for a higher disability 
evaluation, including the claim for TDIU.  
If any benefits sought remain denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


